Title: To James Madison from Frederick Jacob Wichelhausen, 4 April 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


4 April 1804, Bremen. “The present will be handed to you by my youngest brother Mr. H D Wichelhausen, who on his travels through the greatest part of the United States, intends also to make a visit to the seat of Government of this flourishing and happy country, when he considers it his duty, to pay his most respectful homage to you, and to receive likewise such commands you might deem proper to have communicated to me. He will at the same time have the honor of delivering to you one box containing 5 dozen of old hock, which you will have the kindness to accept. This sort of Rhenish Wine out of our Wine-cellar, is reputed in all Europe for its excellent quality, and send every where as a great rarity, which give me the boldness of offering you one box of it, and your acceptance thereof will be highly flattering to me.”
